

114 S452 IS: Defense of Ukraine Act of 2015
U.S. Senate
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 452IN THE SENATE OF THE UNITED STATESFebruary 11, 2015Mr. Inhofe (for himself, Mr. Portman, Mr. Hatch, Mr. Roberts, Mr. Rubio, Mr. Wicker, Mr. McConnell, Mr. Sessions, Mr. Cotton, Mr. Boozman, Mr. Tillis, Mr. Thune, Mr. Cruz, Mr. Vitter, Mrs. Capito, Mr. Rounds, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide lethal weapons to the Government of Ukraine in order to defend itself against
 Russian-backed rebel separatists in eastern Ukraine.1.Short titleThis Act may be cited as the Defense of Ukraine Act of 2015.2.Authorization to provide lethal weapons to the Government of UkraineThe President is authorized to provide lethal weapons to the Government of Ukraine in order to defend itself against Russian-backed rebel separatists in eastern Ukraine.3.Reports to Congress(a)StrategyNot later than 15 days after the date of the enactment of this Act, the President shall submit to Congress a written report setting forth a comprehensive strategy of the United States to provide lethal weapons to the Government of Ukraine so that it may effectively defend itself from Russian-back rebel aggression.(b)Implementation of strategy(1)Reports requiredNot later than 90 days after submitting the report required under subsection (a), and every 90 days thereafter, the President shall submit to Congress a written report setting forth a current comprehensive description and assessment of the implementation of the comprehensive strategy set forth in the report required under such subsection.(2)UpdatesIf the President makes a substantive change to the comprehensive strategy required under subsection (a), the President shall immediately submit a written report to Congress that articulates the change, the reason for the change, and the effect of the change on the overall comprehensive strategy.